Exhibit 10.11

 

Orchids Paper Products Company 

Annual Bonus Plan

 

Effective February 12, 2015

 

 

I.

Establishment and Purpose of the Plan

 

Orchids Paper Products Company has established the Orchids Paper Products
Company Annual Bonus Plan (“Plan”). As explained in detail below, the amount of
a bonus payable under the Plan is determined under on a formula which is based
on both the performance of the Company and the successful individual performance
of the participant (“Bonus Award”). For each Bonus Award, the performance of the
Company and the participant is determined over the course of the 12-month period
beginning on January 1 and ending on the following December 31 (the “Performance
Year”).

 

The Plan’s purpose is to align the Company’s interests and the interests of the
participants by providing incentive compensation for the achievement of Company
and/ or successful individual performance. The Plan is intended to allow the
Compensation Committee of the Company to pay compensation that may be exempt
from section 162 of the Internal Revenue Code of 1986, as amended (the “Code.”)
No member of the Board or the Compensation Committee shall be liable for any
action or determination made in good faith.

 

II.

Eligibility and Participation

 

You are eligible to participate in the Plan for a Performance Year if you
satisfy all of the following eligibility criteria:

 

 

•

You are an employee of the Company who is classified by the Company as a regular
full-time or regular part-time employee;

 

 

•

You are invited to participate by the Chief Executive Officer or the Company or
the Board of Directors;

 

 

•

Your employment commences prior to the tenth month of the Performance Year.

        • You are not covered under a collectively bargained agreement.

 

If you are eligible to participate in the Plan for only part of the Performance
Year, then you may participate in the Plan on a prorated basis for the
Performance Year provided your participation in the Plan for the Performance
Year would not be inconsistent with Code section 162(m). If you are eligible for
prorated participation, the Bonus Award, if any, otherwise payable to you for
the Performance Year will be prorated based on your percentage of time in an
eligible position during the Performance Year.

 

III.

Target Annual Bonus

 

For each Performance Year in which you are eligible to participate, you will be
assigned a Target Annual Bonus, which will be a specified percentage of your
annual base salary, determined based on your position. The Bonus Award, if any,
that you ultimately receive for the Performance Year will be a percentage of
your Target Annual Bonus, determined pursuant to Article IV.

 

 
 

--------------------------------------------------------------------------------

 

 

IV.

Steps for Determining Bonus Awards

 

Bonus Awards for a Performance Year will be determined pursuant to the following
steps:

 

Step One: Establish Performance Goals

 

On or before March 31 of a Performance Year, the Compensation Committee of the
Company will establish performance goals for each of the Plan’s Performance
Metrics for the Performance Year. The Performance Metrics may include the
following: earnings before interest, taxes, depreciation and amortization
(“EBITDA”); EBITDA subject to adjustment to eliminate the effects of
extraordinary transactions and events revenue; expense levels; business
development and financing milestones; total shareholder return; changes in the
market price of the Company’s common stock; economic value-added; sales or
revenue, developmental; acquisitions or strategic transactions; operating income
(loss); cash flow (including, but not limited to, operating cash flow and free
cash flow); return on capital, assets, equity, or investment; stockholder
returns; return on sales; gross or net profit levels; productivity; expense
efficiency; margins; operating efficiency; customer satisfaction; reimbursement
decisions; working capital; earnings (loss) per share of the Company’s common
stock; sales or market shares; number of customers or units of products sold;
and operating income and/or net annual recurring revenue, any of which may be
(i) measured in absolute terms or compared to any incremental increase,
(ii) measured in terms of growth, (iii) compared to another company or companies
or to results of a peer group, (iv) measured against the market as a whole
and/or as compared to applicable market indices and/or (v) measured on a pre-tax
or post-tax basis (if applicable)  and Individual Performance. Adjustments may
be made from year to year at the sole discretion of the Compensation Committee
(or its designee) to include or exclude certain items in the calculations.

 

Individual Performance is tied to a successful participant’s performance based
on pre-determined objectives, as determined by the Company and Compensation
Committee.

 

The weight given to each Performance Metric to determine the percentage of the
Bonus Award attributable to each Performance Metric will also be determined by
the Compensation Committee for each Performance Year.

 

Step Two: Measure Achievement of Performance Metrics

 

After the end of the Performance Year, the Compensation Committee will evaluate
the Company’s financial performance results for the Performance Year and/ or
each participant’s Individual Performance to determine the extent to which the
performance goals were attained. The Compensation Committee will adopt a written
resolution as to the extent of the attainment of the performance goals with
respect to each of the Performance Metrics.

 

The specific amount of each Bonus Award for the Performance Year will then be
determined by the Compensation Committee.

 

Special Rules with Respect to Executive Officers

 

Notwithstanding any other provision of the Plan, the Compensation Committee
retains sole and complete discretion to determine the eligibility of, and any
Bonus Award payable to, each executive officer covered by Code section 162(m).

 

 
2

--------------------------------------------------------------------------------

 

 

V.

Payment Conditions

 

Payment Date and Form of Payment. Bonus Awards will be made by March 15 of the
year following the Performance Year for which the Bonus Awards are made
(“Payment Date”). Your Bonus Award, if any, will be paid in a single lump sum
payment.

 

Required Employment on the Payment Date. Except as otherwise expressly provided
in this Article V, to be eligible to receive payment of any Bonus Award, you
must be employed by the Company on the Payment Date for that Bonus Award. In
other words, except as expressly provided in this Article V, if you cease
employment with Orchids Paper Products Company before the Payment Date, you will
not be eligible to receive any Bonus Award that would otherwise have been
payable to you if you had been a Company employee on that date. Conversely, if
you are an employee of the Company on the Payment Date, you will be entitled to
your Bonus Award, if any, even if you are not actively performing duties on that
date. For example, if you are not required to report to work during a
notification period applicable under a Company severance or separation plan, but
you are still a Company employee during that period, and the Payment Date occurs
during your notification period, you will remain eligible to receive your Bonus
Award.

 

Exception Under Written Company Plan or Agreement. If you are specifically
exempted, under a written Company plan or agreement, from the requirement to be
employed on the Payment Date, you may remain eligible for payment of your Bonus
Award, depending on the terms of the applicable written plan or agreement. In
such cases, the terms of such written plan or agreement will govern in all
respects.

 

Death. If your employment ceases prior to the Payment Date by reason of your
death, but you otherwise met all eligibility criteria specified in Article II,
your estate may receive a prorated portion of the Bonus Award, if any, that
would have been paid had you lived to the Payment Date. In such a case,
proration will be based on the percentage of time in the Performance Year during
which you were employed and eligible to participate in the Plan. The prorated
Bonus Award, if any, will be paid on the Payment Date.

 

No Guarantee of a Bonus Award. Nothing in this Plan guarantees that any Bonus
Award will be made to any individual. Receipt of a Bonus Award in one year does
not guarantee eligibility in any future year.

 

VI.

Incentive Compensation Recoupment Policy

 

To the extent permitted by governing law, the Board may seek reimbursement of a
Bonus Award paid to any executive officer in the event of a restatement of the
Company’s financial results that reduced a previously granted Bonus Award’s size
or payment. In that event, the Company will seek to recover the amount of the
Bonus Award paid to the executive officers that exceeded the amounts that would
have been paid based on the restated financial results.

 

VII.

Termination, Suspension or Modification and Interpretation of the Plan

 

The Board may terminate, suspend or modify (and if suspended, may reinstate with
or without modification) all or part of the Plan at any time, with or without
notice to participants. The Compensation Committee has sole authority over
administration and interpretation of the Plan, and the Compensation Committee
retains its right to exercise discretion as it sees fit.

 

 
3

--------------------------------------------------------------------------------

 

 

The Compensation Committee reserves the exclusive right to determine eligibility
to participate in this Plan and to interpret all applicable terms and
conditions, including eligibility criteria, performance objectives and payment
conditions, for the Company’s executive officers. The determinations and
interpretations of the Compensation Committee will be conclusive.

 

All Bonus Awards are paid from the Company’s general assets. No trust, account
or other separate collection of amounts will be established for the payment of
Bonus Awards under the Plan. Bonus Awards are unfunded obligations of the
Company, so if and when a Bonus Award becomes due, a participant’s rights to
payment are no greater than the rights of a general unsecured creditor.

 

VIII.

Other

 

This document sets forth the terms of the Plan and is not intended to be a
contract or employment agreement between an employee and the Company. As
applicable, it is understood that both the employee and the Company have the
right to terminate the employee’s employment with the Company at any time, with
or without cause and with or without notice, in acknowledgement of the fact that
an employee’s employment relationship with the Company is “at will.”

 

This Plan is intended to be compliant with Section 409A of the Code and the
guidance promulgated thereunder. Notwithstanding any other provision of this
Plan, the Company and the Compensation Committee shall administer and interpret
the Plan, and exercise all authority and discretion under the Plan, to satisfy
the requirements of Section 409A of the Code and the guidance promulgated
thereunder and any noncompliant provisions of this Plan will either be void or
deemed amended to comply with Section 409A of the Code and the guidance
promulgated thereunder.

 

 

4